                                                             DtciKtc:T LoUZT
                                                           STATES
                              UIIITE)#: 60 Filed: 04/16/19 Page 1 of 4 PageID #:255                                                   \
         Case: 1:18-cv-01820 Document
                                            /fo"*h""n D's-f"-f o{ 7/ f;ao'5
                                               {ost."n          Din;b;   o   /1
                                                                                                                                  s"
                                             Pla,n*;ff,                           C-asuA/"   :   i :t   B   -ct/- ot il).b
    I
                                                                         llononobl- Go,",               F,    In,.non
                                                                                                 I

I
I
            Gqe t          (   -oo   oes   .* o I   D"F.n       Jonf                                    FII                   FTT
                                                                                                                  APR     16 ZUI$gs
                                                                                                            TI.IUMAU Ki T'KU I(JN
                     ronnr- *o              De€.nJon   I    5     d;s    ots;l:t,    na*rn n C[ffiK                   U.S. DISTRICT COURT

            4*leir 5! $,,tar'1 fi.rJ, e-r1t-,'ri re,tu-s* i n rcro-/                                 1o n ll e, "J
                             lUt\J
            APA fot lorec o^ Plo,n*;ff\ b.h" lf.

         l, l)h.n              c;r,,'l n'rhJls a.{r,rn is b,nu,h{                   tinJ t.tat< Jtt-4ian
                       "                vvU
            Lutsls         unJo-r Ag U5L5 on,) /3./3. Prior fe.so-t                     +o       s1^L

            Lourls . etten ))Ltrc- a s'Ll" fe*ed.t r+a.,r A, a.uoi lalle                                       r'.s
                                                                   tt
            no* l "or|."J 5'ncc {-l"r- I re--.,l.'. r c^ t/;^ I ^J.'^^ ^+
            e-; v,l nrrlnls o.tn S,toolLr,lonJa^., J" ah.t /a-*-J., *L,'" I
                                             ([/
           l\qrl e(,"st urtJ.r SJz.6 /a,t . TAut 'l-Ann. r'\ .h^ Jn" *-;-,
           ,t
           of eu-hou<*ort aF SL+. -tod;uio I f.-.,J,.. alol,z-oL)u l-
           U!;l fi,rhls ooLrn, in Qdu^l Co,,-ls uA<-n-                                           trtt-;sA,',.-llt),,1

           'is $u-JrJ on AB ilscs onJ tl,l3. inc/r,J;^,                                 ac-Jions b.art,thf
                                                       J
           t,"-tJ"- 1 l. UScS an./ 11E7. Ey-h,.o^*;o.t df tl^L                                       -r,tJ:.;.1

           o( crJ^,nis*ro1;v- fe,.r..'b"s is no# f.or,-.,J h.rn,,r- ^€ +k
                                                   I
           1a.amnun* rolz- C,.ono"esS has asSicnJ * +l- f-)."o I c.u.4s
           rb       p-4-J c,,ns+*i{,,n-/               r:",h4s
                                                        V



        ). .llh"a 4w a.;rrrr.-'s Claim is o€ a Lonsl;*rtltonol )u.                                             Dr-,.,.,'.
                                  gr,ion DrbreJt,p., *tn'{ ),
               ".1;on elcrliaq +o                                 a€8..+ *L<--
           '.V;ol    (
                                                              ^o*
            /"ngtA oc duraltoa of +,lre- &4+.ncL-. or is q Clo;m fi1
Case: 1:18-cv-01820 Document #: 60 Filed: 04/16/19 Page 2 of 4 PageID #:255
           Case: 1:18-cv-01820 Document #: 60 Filed: 04/16/19 Page 3 of 4 PageID #:255




               '
                                                            Lq_Le![
                   Nr/,h-n -D,sJ.+                 ,. Z!.l.u.-t_ Jyl:i_                 D;11i sian
-
 D"E&-" l"[o.^'s
Pleintiff Per,iiioner
        \.s.

D.re'L      C-opp"s.,    .l      ^1.
D e feliilalt P,e sp o n.lerit


                                       PRGGF CEIT.TiFIt' \TE   Oi   :1IIt    i   Ir_E

^c,t)
        u[4:-_s1x1sr_Q] 1riq1              rL                  Tr-t. Lout,'2        gty/_ Q-//.n       - ttP
Q"d_--ry..tl..1._O".rfa, .+,-.
6q.alvn D;,.jic,r -_ giEZt Of- ",,-
                                          r-        _
                                                                4{tor.n".1.          "  lb;*
                                                                                            -

                                                                i Z f-..1-   {acf   rn 4irf , o k rrD-
lft-r--{ql4f---4!
c-h,?cJc,Ic c+E-0{- !            D..rbor.,- r+ -                    d,-*,1,-ru
:rl!
                                                               -                        "0.
                                                                                              "e*-_-_-_



                        -rl+--P/"itffrr (tqprnrr i - Dsc^do.d-'\- 4,f*,L!L__1L$!L_
^j4e'l'"J--t"




                                                                                  7/<r l

                                                                                 eF'U,--
                                                                                  AtY toa

                                                                                 Ji,,"l ,rc- 6,:./ta
      F-( Document #: 60 Filed: 04/16/19 Page 4 of 4 Pa
-cv-01820
   :sF
                                                                 YN
                                                                  Lre frs
          \a
                                                                   \u N+
                                                                  :Q
                                                                   -d.
                                                                      LF'
          s=s                                                      ts--
          \,b_                                                     r-F sE
                                                                   E-  F}
                                    z8tt IPR   16 Af        S,   rrg$                N}
                                                                                     6l
                                                                                     I --n
                                                                                     \F
                                                                                           -



                  4:                                                                 G
             oo=:--:
             )---__
                                    r:
                                    s".- Kc r-:        c...--
                                                                                     il
             -__
                 A---- \N\t\
                 E==--
                         $
                                         =H\
                                         &xx=
                                                                                     H
                                                                                     ),(
                                                                                      ri
   ill
                 G:----             L  k >*H
   il
                                    r\ ilE\p
                  ilv--:
                                         \$h
   !tt
   ll
                                    t.
                                    s
   r,r)
                     -:
   "rl
   tl
   lr]
   f1
   l-l
                                -4"
                                    s
                                         \ TE-
   n
   ':]
                                               sn
                                               rq. /\
                          .,   :-
                                                  c-                         r i..

                       !,+*
                       #;d
                       -::_:F,.5
                                                  u
                                                  >J
                                                                   t"t.
                                                                   .f*
                                                                   t;i-
                                                                   ii:t
                                                                             I t'.
                                                                             t
                                                                             ff'
                       ir tE iix
                                                  \
                       ifr.id.d
                       *+$,9
                                                  r:               i,:
                                                                   l:'
                                                                   irji
                                                                         i   l*
                                                                             ff:
                                                                             &
                       H    fH
                       :ii'.fl Z                                   -fi
                                                                             *.
                                                                             E*r
                       4#.O                                        ':i
                                                                   'f        ts'

                       B]€ H
                       JJO rr
                                                  al
                                                -t--
                                                 ,\
                                                                             fi,,



                       o3 I
                       9'6
                                                ry
